                             Case 4:13-cv-00729-HSG Document 431 Filed 02/11/19 Page 1 of 4



                       1   J. Christopher Mitchell (Bar No. 215639)
                           HOGAN LOVELLS US LLP
                       2   80 South 8th Street, Suite 1225
                           Minneapolis, MN 55402
                       3
                           Telephone: (612) 402-3018
                       4   Facsimile: (612) 339-5167
                           chris.mitchell@hoganlovells.com
                       5
                           Attorneys for Defendant
                       6   STARKIST CO.
                       7

                       8                                  UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                   10
                                                               OAKLAND DIVISION
                   11

                   12

                   13      PATRICK HENDRICKS, individually and on            Case No.: 4:13-cv-00729-HSG
                           behalf of all others similarly situated,
                   14
                                                                             JOINT STIPULATION AND
                   15                                                        [PROPOSED] ORDER REGARDING
                                                                             SUPPLEMENTAL SUBMISSION
                                             Plaintiff,
                   16
                                                                             Judge Haywood S. Gilliam, Jr.
                   17
                                  v.                                         Courtroom 2- 4th Floor
                   18

                   19      STARKIST CO.,
                   20

                   21                    Defendant.
                   22

                   23

                   24

                   25

                   26

                   27
                   28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
                             Case 4:13-cv-00729-HSG Document 431 Filed 02/11/19 Page 2 of 4



                       1          WHEREAS, the parties wish to update the Court as to the status of the Supplemental

                       2   Submission requested by the Court during the January 31, 2019 Telephonic Case Management

                       3   Conference;

                       4          WHEREAS, during the Case Management Conference, the Court asked StarKist to

                       5   endeavor to file the Supplemental Submission by February 7, 2019, but stated that StarKist could

                       6   take additional time if needed;

                       7          WHEREAS, the parties recently submitted, and the Court recently entered, a Stipulation

                       8   and Order providing that the Supplemental Submission would be filed by February 11, 2019;

                       9          WHEREAS, due to unforeseen circumstances, StarKist’s decision-makers have been

                   10      unable to grant sign-off on the Supplemental Submission in time for a February 11, 2019 filing;

                   11             WHEREAS, StarKist’s counsel fully intends and expects to file the Supplemental

                   12      Submission on February 12, 2019, but in an abundance of caution requests a deadline of February

                   13      13, 2019;

                   14             THEREFORE, the parties agree that the Supplemental Submission shall be filed on or

                   15      before February 13, 2019.

                   16             IT IS SO STIPULATED AND AGREED.

                   17

                   18

                   19      Dated: February 11, 2019                         HOGAN LOVELLS US LLP
                   20

                   21                                                       By: /s/ J. Christopher Mitchell
                                                                               J. Christopher Mitchell
                   22                                                          Attorneys for Defendant
                                                                               STARKIST CO.
                   23

                   24      Dated: February 11, 2019                         BURSOR & FISHER, P.A.

                   25

                   26                                                       By: /s/ L. Timothy Fisher
                                                                               L. Timothy Fisher
                   27                                                          CLASS COUNSEL

                   28
H OGAN L OVEL LS US                                                      -1-
       LLP
  ATTO RNEY S AT LAW           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
                             Case 4:13-cv-00729-HSG Document 431 Filed 02/11/19 Page 3 of 4



                       1                                               ATTESTATION

                       2          I, J. Christopher Mitchell, hereby attest, pursuant to N.D. Cal. Local Rule 5.1(i)(3), that

                       3   concurrence to the filing of this document has been obtained from each signatory hereto.

                       4

                       5                                                                /s/ J. Christopher Mitchell
                                                                                        J. Christopher Mitchell
                       6

                       7

                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
H OGAN L OVEL LS US                                                        -2-
       LLP
  ATTO RNEY S AT LAW           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
                             Case 4:13-cv-00729-HSG Document 431 Filed 02/11/19 Page 4 of 4



                       1                                        [PROPOSED] ORDER

                       2          The Court has considered the above Stipulation and finds that it is in the interests of all

                       3   Parties and in service of judicial economy and efficiency.

                       4          IT IS SO ORDERED this ___ day of ____________, 2019.

                       5

                       6
                                                                         _______________________________________
                       7                                                 HON. JUDGE HAYWOOD S. GILLIAM, JR.
                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
H OGAN L OVEL LS US                                                        -3-
       LLP
  ATTO RNEY S AT LAW           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SUPPLEMENTAL SUBMISSION –
                                                          Case No. 4:13-cv-00729-HSG
